DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 3-5, 10, 14, 16 and 19-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species and inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 19, 2022.
	Additionally, claims 6 and 15 have been cancelled, and new claims 21-22 have been added.

Claim Objections
Claim 22 is objected to because of the following informalities:  in line 8, it appears that “on” should changed to --one--.  Appropriate correction is required.

Specification
The disclosure is objected to because of the following informalities: par. 81 recites “each attachment portion 80, 81 includes a fore mount post 82, 83 and an aft mount post 84, 85 as shown in Fig. 4.”  Note that in pars. 82, 87, the specification uses the correct numeral that correspond to the drawings to reference the italic elements (“the first aft mount post 83”, “the second fore mount post 84”). It appears that applicant needs to correct the numerals “83” to --84--, and “84” to --83-- in par. 81 of the specification.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, 7-9 and 11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1, lines 24-25, recites “a first intermediate carrier body arranged between the first fore mount post and the second fore mount post in the first channel”, however, as shown in Fig. 4, the first intermediate carrier body (30) is located between the first fore mount post (82) and the first aft mount post (83). Also, see par. 82 which recites “The first intermediate carrier body 30 is arranged in the first channel 86 axially between the first fore mount post 82 and the first aft mount post 83.” There is not support in the drawings or specification for the first intermediate carrier body being defined in between the first fore mount post and the second fore mount post. Accordingly, the lack of support consequently raise doubt as to possession of the claimed invention at the time of filing. Claims 2, 7-9 and 11 fail to comply with the written description based on their dependence on claim 1.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 12-13, 17-18 and 21-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US Patent 7,278,820) in view of Kerns (US 2018/0195403).
	In regards to claim 12, Keller discloses a turbine shroud (Figs. 18-21, 120, 168, 170) adapted for use in a gas turbine engine, the turbine shroud comprising 
a first turbine shroud segment (at least one segment 121) including a first carrier (ex. 168 which can be segmented, see Col. 4, lines 44-46) to extend circumferentially at least partway about a center axis (Col. 4, lines 44-46, Fig. 18), a first blade track segment (122), and a first intermediate carrier (121) configured to couple the first blade track segment to the first carrier, wherein the first blade track segment formed to include a first runner shaped to extend circumferentially partway around the center axis, and a first attachment portion (130) that extends radially outward from the first runner, and 
a second turbine shroud segment (ex. adjacent segment 121, not shown at ring seal 152) arranged circumferentially adjacent to the first turbine shroud segment, the second turbine shroud segment including a second carrier (ex. 170 which can be segmented, see Col. 4, lines 44-46) arranged to extend circumferentially at least partway about the center axis (Col. 4, lines 44-46, Fig. 18), a second blade track segment (122), and a second intermediate carrier (121) configured to couple the second blade track segment to the second carrier, wherein the second blade track segment formed to include a second runner shaped to extend circumferentially partway around the center axis, and a second attachment portion (130) that extends radially outward from the second runner, 
wherein the first intermediate carrier (121) is shaped to include a first intermediate carrier body coupled with the first attachment portion of the first blade track segment (Fig. 18 via pins 136), a plurality of first retainers (172) that extend radially (in a radial thickness, Fig. 18) and couple the first carrier with the first intermediate carrier body (Fig. 18), and a second intermediate carrier body included in the second intermediate carrier (121).
Keller does not disclose a flange that extends circumferentially from a circumferential end of the first intermediate carrier body and engages an adjacent circumferential end of the second intermediate carrier body to form an overlap therebetween.
Kerns discloses a connection (400, Fig. 7) for a turbine shroud with a flange (328 on 302a) that extends circumferentially from a circumferential end of the first intermediate carrier body (302a) and engages an adjacent circumferential end of the second intermediate carrier body (302b) which forms an overlap between the first intermediate carrier body and the second intermediate carrier body (Fig. 7).
	Keller discloses a turbine shroud which has a seal connection in between adjacent segments, however does not disclose an overlapping connection. Kerns, which is analogous art, discloses a turbine shroud with an overlapping connection which overcomes the deficiency of seals and has minimal leakage and cooling between and around each shroud segment (Kerns pars. 4-5). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbine shroud of Keller by providing a flange that extends circumferentially from a circumferential end of the first intermediate carrier body and engages an adjacent circumferential end of the second intermediate carrier body to form an overlap therebetween, as taught by Kerns, to provide an improved shroud assembly that reduces the need for seals and has minimal leakage and cooling between and around each shroud segment (Kerns pars. 4-5).
	In regards to claim 13, the modified turbine shroud of Keller comprises the second intermediate carrier body is shaped to include a groove that extends circumferentially into the adjacent circumferential end of the second intermediate carrier body and receives the flange of the first intermediate carrier to form the overlap (Kerns Fig. 7).
	In regards to claim 17, the modified turbine shroud of Keller comprises the second intermediate carrier further includes a flange (330 on 302b) that extends circumferentially from the adjacent circumferential end of the second intermediate carrier body and engages the flange (328 on 302a) of the first intermediate carrier to form the overlap (Kerns Fig. 7).
	In regards to claim 18, the modified turbine shroud of Keller comprises the flange of the second intermediate carrier radially overlaps the flange of the first intermediate carrier (Kerns Fig. 7).
	In regards to claim 21, the modified turbine shroud of Keller comprises the flange (328) of the first intermediate carrier includes a radially-outwardly facing surface, the flange (330) of the second intermediate carrier includes a radially-inwardly facing surface, and the radially-outwardly facing surface engages the radially-inwardly facing surface to form the overlap (Kerns Fig. 7).
	In regards to claim 22, the modified turbine shroud of Keller comprises the first intermediate carrier further includes at least one pin (Keller 136) that extends axially into the first blade track segment and the first intermediate carrier body to couple the first intermediate carrier body to the first blade track segment (Keller Fig. 18), wherein the second intermediate carrier body further includes at least one pin (Keller 136) that extends axially into the second blade track segment and the second intermediate carrier to couple the second intermediate carrier body to the second blade track segment (Keller Fig. 18), and wherein the at least one pin that extends into the first blade track segment and the first intermediate carrier body and the at least one pin that extends axially into the second blade track segment and the second intermediate carrier are spaced apart circumferentially from the flange of the first intermediate carrier (Keller Figs. 19, 20 with the pins 136 being circumferentially spaced apart from the seal 142 which is modified to have the flange).

Claim Rejections - 35 USC § 103 – Proposed Rejections
The following is a proposed rejection, assuming that “a first intermediate carrier body [is] arranged between the first fore mount post and the first aft post in the first channel” (claim 1, lines 24-25):
Claim(s) 1-2, and 7-9, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US Patent 7,278,820) in view of Kerns (US 2018/0195403).
	In regards to claim 1, Keller discloses a turbine shroud (Figs. 18-21, 120, 168, 170) adapted for use in a gas turbine engine, the turbine shroud comprising 
a first turbine shroud segment (at least one segment 121) including a first carrier (ex. 168 which can be segmented, see Col. 4, lines 44-46) comprising metallic materials (abstract, Col.1, line 34) and arranged to extend circumferentially at least partway about a center axis (Col. 4, lines 44-46, Fig. 18), a first blade track segment (122) comprising ceramic matrix composite materials (abstract, Col. 10, line 24), and a first intermediate carrier (121) configured to couple the first blade track segment to the first carrier, the first blade track segment formed to include a first runner shaped to extend circumferentially partway around the center axis, a first fore mount post (130) that extends radially outward from the first runner, and a first aft mount post (132) that extends radially outward from the first runner, and the first aft mount post spaced apart axially from the first fore mount post to define a first channel therebetween (Fig. 18), and the first intermediate carrier is arranged axially in the first channel of the first blade track segment (Fig. 18), and 
a second turbine shroud segment (ex. adjacent segment 121, not shown at ring seal 152) arranged circumferentially adjacent to the first turbine shroud segment, the second turbine shroud segment including a second carrier (ex. 170 which can be segmented, see Col. 4, lines 44-46) comprising metallic materials (abstract, Col.1, line 34) and arranged to extend circumferentially at least partway about the center axis (Col. 4, lines 44-46, Fig. 18), a second blade track segment (122) comprising ceramic matrix composite materials (abstract, Col. 10, line 24), and a second intermediate carrier (121) configured to couple the second blade track segment to the second carrier, the second blade track segment formed to include a second runner shaped to extend circumferentially partway around the center axis, a second fore mount post (130) that extends radially outward from the second runner, and a second aft mount post (132) that extends radially outward from the second runner, and the second aft mount post spaced apart axially from the second fore mount post to define a second channel therebetween (Fig. 18), and the second intermediate carrier is arranged in the second channel of the second blade track segment (Fig. 18), 
wherein the first intermediate carrier (121) includes a first intermediate carrier body arranged between the first fore mount post and the first aft mount post in the first channel (Fig. 18) and a second intermediate carrier body included in the second intermediate carrier a connection (see seal 152) that closes a gap between the first turbine shroud segment and the second turbine shroud segment.
Keller does not disclose a flange that extends circumferentially from a circumferential end of the first intermediate carrier body and engages an adjacent circumferential end of the second intermediate carrier body to form an overlap between the first intermediate carrier body and the second intermediate carrier body that allows relative movement therebetween during operation of the gas turbine engine.
Kerns discloses a connection (400, Fig. 7) for a turbine shroud with a flange (328 on 302a) that extends circumferentially from a circumferential end of the first intermediate carrier body (302a) and engages an adjacent circumferential end of the second intermediate carrier body (302b) which forms an overlap between the first intermediate carrier body and the second intermediate carrier body that allows relative movement therebetween during operation of the gas turbine engine (along axial direction, also see pivoting movement, pars. 69, 71-76).
	Keller discloses a turbine shroud which has a seal connection in between adjacent segments, however does not disclose an overlapping connection. Kerns, which is analogous art, discloses a turbine shroud with an overlapping seal which overcomes the deficiency of seals and has minimal leakage and cooling between and around each shroud segment (Kerns pars. 4-5). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the turbine shroud of Keller by providing a flange that extends circumferentially from a circumferential end of the first intermediate carrier body and engages an adjacent circumferential end of the second intermediate carrier body to form an overlap between the first intermediate carrier body and the second intermediate carrier body that allows relative movement therebetween during operation of the gas turbine engine, as taught by Kerns, to provide an improved shroud assembly that reduces the need for seals and has minimal leakage and cooling between and around each shroud segment (Kerns pars. 4-5).
	In regards to claim 2, the modified turbine shroud of Keller comprises the second intermediate carrier body is shaped to include a groove that extends circumferentially into the adjacent circumferential end of the second intermediate carrier body and receives the flange of the first intermediate carrier to form the overlap (Kerns Fig. 7).
	In regards to claim 7, the modified turbine shroud of Keller comprises the second intermediate carrier further includes a flange (330 on 302b) that extends circumferentially from the adjacent circumferential end of the second intermediate carrier body and engages the flange (328 on 302a) of the first intermediate carrier to form the overlap (Kerns Fig. 7).
	In regards to claim 8, the modified turbine shroud of Keller comprises the flange of the second intermediate carrier radially overlaps the flange of the first intermediate carrier (Kerns Fig. 7).
	In regards to claim 9, the modified turbine shroud of Keller comprises the flange (328) of the first intermediate carrier includes a radially-outwardly facing surface, the flange (330) of the second intermediate carrier includes a radially-inwardly facing surface, and the radially-outwardly facing surface engages the radially-inwardly facing surface to form the overlap (Kerns Fig. 7).

The following is a proposed rejection, assuming that “a first intermediate carrier body [is] arranged between the first fore mount post and the first aft post in the first channel” (claim 1, lines 24-25):
Claim(s) 11, as best understood, is/are rejected under 35 U.S.C. 103 as being unpatentable over Keller (US Patent 7,278,820) in view of Kerns (US 2018/0195403) and in further view of Hillier (US 2014/0030072).
	In regards to claim 11, the modified turbine shroud of Keller comprises the first intermediate carrier further includes at least one pin (Keller 136) to couple the first intermediate carrier body to the first blade track segment, and first retainers (Keller 172) that each extend radially (thickness of pin 172) and couple the first intermediate carrier body with the first carrier, and wherein the second intermediate carrier body further includes at least one pin (Keller 136) that couple the second intermediate carrier body to the second blade track segment, and second retainers (Keller 176) that each extend radially (thickness of pin 176) and that couple the second intermediate carrier body with the second carrier.
	 The modified turbine shroud of Keller lacks the at least one pins of the first and second turbine shroud segments extend axially into the fore mount post, the intermediate carrier body, and the aft mount post, and the retainers each extend radially.
	Hillier discloses a turbine shroud with at least one pin (38, 39, Fig. 5) extends axially into fore mount posts (42), an intermediate carrier body (in between 42 and 43, see par. 46), and aft mount posts (43).
	Keller discloses a turbine shroud with pins 136 connecting the posts to the intermediate carrier body in any suitable manner (Keller Col. 10, lines 54-55), however does not disclose the particular arrangement. Hillier, which is analogous art, discloses an arrangement with at last one pin extending axially into fore mount posts, an intermediate carrier body and aft mount posts which, in conjunction with the elongated opening, enables circumferential movement of the blade track segment relative to the support (par. 45) to accommodate differential thermal expansion of the seal segment and the casing. Thus, it would have been obvious to one having ordinary skill in the art to further modify the turbine shroud of Keller by providing the at least one pins of the first and second turbine shroud segments extend axially into the fore mount post, the intermediate carrier body, and the aft mount post, and the retainers each extend radially, as taught by Hillier, to provide a fastener arrangement that enables circumferential movement of the blade track segment relative to the support (Hillier par. 45) to accommodate differential thermal expansion of the seal segment and the casing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Dziech (US Patent 8,905,709) and Lamusga (US 2015/0044049) disclose a turbine shroud with an intermediate carrier within a channel of a blade track segment attached radially to a carrier. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412. The examiner can normally be reached M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745                                                                                                                                                                                                        
12/9/2022


/Christopher Verdier/Primary Examiner, Art Unit 3745